DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 1/12/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Saito et al. U.S. PGPUB No. 2008/0203301 discloses a charged particle beam apparatus comprising: a specimen chamber 31 which is maintained at vacuum (“a predetermined degree of vacuum is maintained inside the vacuum sample chamber 31” [0039]) and in which a specimen 8 is disposed (as illustrated in figure 3); a preliminary exhaust chamber 30 that is connected to the specimen chamber 31 via a vacuum gate valve 32; an exhaust device that exhausts the preliminary exhaust chamber (“air is exhausted from the load lock chamber 30 up to the predetermined degree of vacuum” [0040]); a charged particle beam source 4; an optical system (formed by elements 5, 6, 7, and 10 in figure 3); a detector 20; a transporting device that transports the specimen from the preliminary exhaust chamber to the specimen chamber (“The wafer 8 is carried into the load lock chamber 30 by a transfer 
Saito et al. U.S. PGPUB No. 2007/0029504 discloses a method of operating a charged particle beam apparatus wherein a preliminary exhaust processing of a preliminary exhaust chamber (step S21 in figure 8) is performed simultaneously with a process during which a charged particle beam is emitted from a charged particle beam source (step S18 in figure 8). However, although a charged particle beam is emitted during step S18, there is no disclosure of adjusting one of the optical system and the detector during the step S18 and during the step of exhausting (step S21).


Regarding claim 3; claim 3 is allowable at least for its dependence upon claim 1.

Regarding independent claim 5; claim 5 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881